



COURT OF APPEAL FOR ONTARIO

CITATION: Hilson v. Evans, 2021 ONCA 262

DATE: 20210423

DOCKET: C68133

Benotto, Miller and Trotter JJ.A.

BETWEEN

Janet
    Louise Hilson

ppellant
(Plaintiff, Defendant by Counterclaim)

and

Carole Evans

Respondent
(Defendant, Plaintiff by Counterclaim)

Howard W. Reininger, for the appellant

Orie Niedzviecki, for the respondent

Heard and released orally: April 19, 2021 by
    video conference

On
    appeal from the judgment of Justice L. Sheard of the Superior Court of Justice,
    dated February 19, 2020.

REASONS FOR DECISION

[1]

This is an appeal from a judgment of an amount
    less than $50,000. The appeal is properly brought to the Divisional Court.

[2]

The appeal is quashed. Under the circumstances,
    there will be no costs of the appeal.

M.L.
    Benotto J.A.

B.W.
    Miller J.A.

Gary
    Trotter J.A. 


